Citation Nr: 0033287	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  93-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The veteran's dissatisfaction with the initial rating of 20 
percent for lumbosacral strain with degenerative disc disease 
(DDD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
lumbosacral strain with degenerative disc disease, and 
evaluated that disability as 20 percent disabling.  The grant 
of service connection and the 20 percent evaluation were made 
effective the day following the veteran's discharge from 
service in December 1991.  The rating decision also denied 
service connection for patellofemoral syndrome of the left 
knee, torn ligaments of the left ankle, and hypertension; and 
the veteran perfected appeals as to those issues.  The claims 
folder was subsequently transferred to the VA RO in Los 
Angeles, California.  

This case was previously before the Board in May 1995 and 
December 1997 when remands were undertaken for additional 
development.  In its December 1997 decision the Board denied 
entitlement to service connection for patellofemoral syndrome 
and residuals of torn ligaments of the left ankle, and 
remanded the issues of entitlement to service connection for 
hypertension and entitlement to an evaluation in excess of 20 
percent for the low back disability.

In a rating decision dated in June 2000, the RO granted 
service connection for hypertension and assigned a 10 percent 
evaluation for the disability.  That decision constitutes a 
full grant of the benefit sought on appeal.  Grantham v. 
Brown, 114 F. 3d 1156 (1997).

In a statement submitted to the RO in September 2000, the 
veteran's representative made arguments that could be 
construed as a notice of disagreement with the evaluation 
provided for hypertension.  Fenderson v. West, 12 Vet App 119 
(1999)  In a statement submitted to the Board in November 
2000, the veteran's representative clarified that the veteran 
disagreed with the 10 percent evaluation provided for 
hypertension.  The RO has not had the opportunity to issue a 
statement of the case in response to the notice of 
disagreement, and this issue must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected lumbosacral strain with 
DDD is manifested by mild intervertebral disc syndrome (IDS).  

3.  Additional functional loss due to pain (to include on 
movement), weakness, excess fatigability, or incoordination 
is shown to approximate the criteria for a moderate IDS.  

4.  The medical evidence does not show disability more 
closely approximating a sever IDS.  

5.  The veteran's service-connected HTN requires continuous 
medication for control, but is manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with DDD are not met during any period 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
The record includes the veteran's service medical records 
(SMRs), postservice private and VA treatment records, and 
numerous examinations concerning the disabilities at issue.  
Additionally, there is no suggestion that there are 
additional records pertinent to the claims that should be 
obtained.  

Factual Background

The veteran was granted service connection for a low back 
disorder based upon a diagnosis during service.  He was 
assigned a 20 percent evaluation, effective from December 6, 
1991, the day following his separation from service.  He 
submitted a timely notice of disagreement with that 
determination, but numerous rating actions since that time 
have continued and confirmed the 20 percent evaluation.  

Service connection for HTN was granted upon rating decision 
in June 2000.  This grant was based upon the fact that the 
veteran's blood pressure was closely monitored during 
military service with diagnosis of HTN shortly after service.  
He was assigned a 10 percent evaluation, effective from 
December 20, 1994, the date that he filed his claim for this 
disability.  

Medical evidence of record reflects that upon VA examination 
in May 1992, the veteran reported intermittent back pain.  
The range of motion for the veteran's low back was as 
follows: forward flexion was to 90 degrees.  Extension 
backward was to 30 degrees, lateral flexion was to 35 
degrees, rotation was to 30 degrees.  X-ray of the low back 
was interpreted as showing the presence of DDD at L5-S1.  At 
this examination, the veteran gave a history of inservice 
treatment for HTN.  The examiner noted that the veteran was 
currently asymptomatic.

Subsequently dated treatment record reflect that the veteran 
was seen in March 1992 for complaints of low back pain.  The 
assessment was "lumbar strain v. disc herniation."  There 
was an assessment of joint disease of L5-S1 in June 1992.  
Additional records, private and VA, show that the veteran 
continued to be seen for low back complaints in 1992.  He was 
treated with physical therapy at a private facility and 
received lumbosacral support at a VA facility in September 
1992.  

VA records from 1992 and 1994 reflect that his low back 
complaints continued.  DDD of the lumbar spine was the 
continued assessment.  

VA records show that in January 1995 the veteran's low back 
was tender with muscle spasm of the paralumbar muscles.  He 
complained that the pain radiated into his left leg.  His 
blood pressure was 130/70.  Magnetic resonance imaging (MRI) 
was interpreted as showing DDD at L4-5, and L5-S1 with disc 
protrusion that was midline but did not compromise the thecal 
sac.  There was bilateral foraminal narrowing at L4-5 and 
bilateral foraminal stenosis at L5-S1 with degenerative 
sclerotic marrow changes surrounding the L5-S1 disc.  

A VA record dated in September 1995, contains a report that 
the veteran's back pain had resolved and that he had a normal 
range of flexion and extension.  Other ranges of motion were 
not reported.  In November 1995, it was reported that his 
"back range is very functional" and that he continued "to 
be asymptomatic in back pain."  In January 1996 it was 
reported that he had a history of low back pain and continued 
to have low back pain that occasionally radiated to his legs.  
He had no limitation of motion.  His motor strength and 
sensation were intact.  His reflexes were 2 plus in the lower 
extremities.  Straight leg raising was negative.  

In March 1996, the veteran was again seen with complaints of 
low back pain.  Lower extremity strength was 5/5, straight 
leg raising was again noted to be negative.  The assessments 
included low back pain.

Upon VA orthopedic examination in June 1996, the veteran 
reported increased back symptoms since service.  He also 
reported that he had not worked in the previous three years, 
but that he was currently attending college in order to pass 
an accounting examination through a vocational rehabilitation 
program.  

On examination his posture and stance were described as good.  
There was no obvious deformity of the spine upon examination.  
It was noted that he wore a lumbosacral corset.  He could 
walk on tiptoe on his heels quite well.  The examiner noted 
that the veteran could reach with the tips of his fingers to 
the midcalf of his legs on forward flexion.  Extension was 
painful and was "only" possible to 30 degrees.  Lateral 
flexion to the left and right was to 30 degrees.  Rotation, 
left and right, was also to 30 degrees.  There was no obvious 
muscle spasm or neurological defects.  Final assessment was 
gross disc degeneration at the lumbosacral level with 
surrounding osteophytes, which was liable to give rise to 
recurrent low backache.  It was noted that there was no 
evidnece of any involvement of the spinal cord or any spinal 
nerves.

VA outpatient treatment records dated from July 1996, to 
October 1997, show that the veteran continued to report low 
back pain.  

In February 1998, the veteran reported that he had a history 
of back spasm.  On physical examination had full range of 
motion of the lower back with no noticeable pain and no local 
tenderness and radiation of pain.  There were no neurological 
signs, and there were no movement limitations.  He took 
Motrin as needed for his symptoms.

On VA orthopedic examination in February 1999, the veteran 
reported low back pain that radiated into the left leg.  He 
said that the back felt stiff.  He was unable to bend forward 
as far as he could before, and had an undefinable weak 
sensation.  His symptoms seemed to wax and wane.  He saw a VA 
physician on a quarterly basis and received physical therapy 
intermittently.  His pain seemed to flare-up about two times 
per week.  He had used a lumbosacral corset for about 6 
years.

The examiner noted that the veteran walked with a normal 
appearing gait and could walk on his toes and heels without 
apparent difficulty.  He moved about the examining room with 
apparent ease and used the furniture for support after range 
of motion exercises.  He used no assistive devices.  The back 
was symmetrical on inspection.  The appellant was moderately 
tender to palpation over the paraspinal musculature at the 
lumbosacral junction.  Flexion was to 70 degrees out of 90.  
Extension was to 15 out of 25 degrees, and right and left 
lateral flexion was to 10 degrees out of 25.  He was able to 
assume the spine position on the examining table without 
using assistive body mechanics or appearing to be in pain.  
When he arose from flexion, he used both knee and hip flexion 
and placed his back in lordosis to arise.  After this forward 
flexion maneuver, he leaned on the examination table bending 
forward slightly and achieved some back pain relief.  

X-rays showed severe disc space narrowing at L5-S1 with 
perhaps 2 percent of normal disc space left.  There was an 
anterior protuberance of bone off the inferior aspect of the 
anterior body of L5.  It was the examiner's opinion after 
reviewing the records that one X-ray showed degenerative 
changes involving the lumbar spine as marked narrowing of the 
L5-S1 intervertebral disc space, but with slight osteophyte 
formation involving the inferior end plate of L5.  Another X-
ray was interpreted as showing anterior endplate L5.  The 
examiner opined that the veteran's lumbosacral strain did not 
cause weakened movements.  His weakened movements and 
feelings of fatigability were due to DDD.  He thought that 
the veteran was able to perform average employment.  It was 
noted that the veteran was currently pursuing a college 
degree and working as a security guard on an intermittent 
basis.  It also appeared to the examiner that the veteran did 
not have increased functional loss during flare-ups, nor 
additional degrees of loss of motion.  The veteran's pain was 
thought to be a reasonable characteristic of IDS.  The 
frequency, duration, and severity of the attacks was 
described as mild.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether a higher evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.  Thus, the Board must look to 
whether an evaluations in excess of 20 percent for the low 
back disability is warranted for any period since the 
effective date of the grant of service connection.  Id.  

As noted in the factual background portion of this decision, 
a 20 percent disability evaluation for the low back disorder 
is in effect.  A review of the record reflects that the RO 
assigned this rating pursuant to DCs 5293 regarding IDS and 
DC 5295 regarding lumbosacral strain.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

DC 5295 provides that for lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is 
warranted and with characteristic pain on motion, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Also applicable is DC 5292, which provides that a 10 percent 
evaluation is for assignment for slight limitation of motion 
of the lumbar spine and a 20 percent evaluation is for 
assignment for moderate limitation of motion.  For a 40 
percent evaluation, there must be severe limitation of 
motion.  

The medical evidence of record indicates that the veteran's 
back disability has been manifested by DDD in the low back 
since separation from service.  Over the years and at the 
current time, there has been some tenderness, but little if 
any limitation of motion has been reported in the period 
since the veteran's separation from service.  The most 
significant limitation of motion was reported on the March 
1999 examination when he was found to be able to flex to 70 
degrees with 90 degrees being normal.  Although he has 
frequently complained of low back pain, the only documented 
pain on motion was found on the examination in June 1996, 
when pain was noted only on extension, and an essentially 
normal range of motion was reported (based on the reported 
ranges of normal motion reported on the February 1999 
examination).  In order to warrant an evaluation in excess of 
20 percent under Diagnostic Code 5292, the veteran's back 
disability must result in symptoms approximating severe 
limitation of motion.  The findings in this case show that 
the veteran has had no period when his limitation of motion 
has risen to that level.

At the recent examination, the examiner opined that the 
veteran did not have increased functional loss during flare-
ups, and he described the frequency, duration, and severity 
of attacks as slight.  The examiner further noted that the 
veteran had no additional range of motion loss due to pain.  
The findings on the June 1996 examination show that the 
veteran did have pain on extension, but other ranges of 
motion were within normal limits without reported pain, and 
veteran achieved an approximately normal range of extension.  
Therefore a higher evaluation cannot be afforded on the basis 
of the functional factors contained in 38 C.F.R. §§ 4.40, 
4.45, 4.59.

In order to warrant a higher evaluation under the provisions 
of Diagnostic Code 5293, the veteran's back disability must 
be manifested by severe IDS, with recurring attacks and 
intermittent relief.  The evidence shows that the veteran's 
DDD or IDS has been described as mild and examinations 
throughout the post-service period have shown essentially 
normal neurologic findings.  On one occasion the veteran 
reported a history of muscle spasm.  While muscle spasm is a 
criterion for a 60 percent evaluation for IDS, clinical 
records show that he has never been found to have muscle 
spasm on examination.  In view of the largely negative 
findings, the Board is unable to find that the veteran has 
more than moderate IDS.

A higher evaluation is provided under Diagnostic Code 5295, 
where there is severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending an a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran has consistently been found to have no 
abnormal posture or stance.  His forward flexion has never 
been more than slightly limited, and there have been no 
reports of a loss of lateral motion.  The veteran has also 
never been found to have abnormal mobility on forced motion.  
The veteran has consistently been found to have little, if 
any, limitation of motion.  This record does not suggest that 
the veteran has met the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5295 for any period since 
the effective date of the grant of service connection.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extraschedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321 in the June 2000 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The veteran's report on one occasion that he had not worked 
in the previous three years could be seen as raising the 
question of entitlement to an extraschedular evaluation.  
However, the veteran's back disability has not required any 
period of hospitalization since service; thus, it cannot be 
concluded that there have been frequent periods of 
hospitalization.  Further, although there have been periods 
when the veteran was not working, he has been able to 
participate in a college program without any reported 
difficulty from the back disability.  Therefore, the Board 
does not find that there has been marked interference with 
employment, or that referral for consideration of an 
extraschedular evaluation is warranted.


ORDER

Entitlement to an original rating in excess of 20 percent for 
lumbosacral strain with DDD is denied.  


REMAND

As noted in the introduction to this decision, the veteran, 
through his representative has submitted a notice of 
disagreement with the original evaluation assigned for 
hypertension, and a statement of the case has not yet been 
issued.  Accordingly, this claim must be remanded to the RO 
for the following:


The RO should, after ensuring that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed, issue a statement of the case 
(SOC) pertaining to the issue of 
entitlement to an original evaluation for 
hypertension in excess of 10 percent.  The 
veteran and his representative should be 
informed of the steps necessary to perfect 
an appeal as to this issue.

Thereafter, if a sufficient substantive appeal is received, 
the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

